PER CURIAM:
On March 20, 1978, a jury convicted appellant of murder of the first degree, retaliation against a witness or informant, tampering with a witness or informant and criminal conspiracy. After denying post-verdict motions, the trial court sentenced appellant to life imprisonment on the murder charge and shorter, consecutive terms of imprisonment on the other charges. Appellant contends that 1) the evidence is insufficient to support the verdict; 2) the trial court erred in denying his demurrer; 3) the Commonwealth failed to establish a corpus delecti; 4) a statement he gave police should have been suppressed; 5) the trial court erred in denying his motion for change of venue; 6) the trial court erred in refusing to grant a mistrial on the ground that some. members of the jury may have seen appellant in handcuffs; 7) the trial court erred in refusing to grant a mistrial on four other occasions; 8) the trial court erred in allowing an unqualified witness to give medical testimony; and 9) the trial court erred in refusing three of his points for charge.
After our thorough review of all issues presented, we conclude that no error occurred and we affirm the judgments of sentence on the opinion of the post-verdict court *617which is reported in - Berks Co.LawJ. -(1978) [advance sheets, vol. 71, no. 3, p. 9 (October 19, 1978)].